UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 3, 2012 U.S. FUEL CORPORATION (Exact Name of registrant as specified in its Charter) Nevada 0-31959 88-0433815 State of Incorporation) Commission File No. (IRS Employer Identification No.) 277 White Horse Pike, Ste.200, Atco, N.J. (Address of principal executive offices) (Zip Code) Registrant’s telephone number, ( 856 ) 753 - 1046 (Registrant’s former name and address) NUCLEAR SOLUTIONS,INC. 5505 Connecticut Ave., N.W. Ste.191, Washington, D.C. (Address of principal executive offices) (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant Effective December 3, 2012, U.S. Fuel Corporation (the “Company”) dismissed RBSM LLP (“RBSM”) from serving as the Company’s independent accountants.As of December 3, 2012 the Company engaged Liggett, Vogt & Webb, P.A. (“LVW”) as its new independent accountants.The Company’s Board of Directors unanimously recommended that the Company change audit firms, directed the process of review of candidate firms to replace RBSM and made the final decision to engage LVW. The reports of RBSM on the financial statements of the Company for the years ended December 31, 2009 and 2008 contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principle, except that each of those reports did contain an explanatory paragraph as to the existence of substantial doubt regarding the Company's ability to continue as a going concernIn connection with its audits of the years ended December 31, 2009 and 2008, and reviews of the Company’s financial statements through March 31, 2010, there were no disagreements with RBSM on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of RBSM, would have caused them to make reference thereto in their report on the financial statements for such years.Due to our insufficient capital, the Company had not engage RBSM to review or exam any financial statement information subsequent to our Form 10-Q quarterly filing for the three month period ended March 31, 2010. The Company has furnished to RBSM the statements made in this Item 4.01.Attached as Exhibit 16.1 to this Form 8-K is RBSM’s letter to the Commission, dated December 3, 2012 regarding these statements. During the two most recent fiscal years and through December 3, 2012, the Company has not consulted with LVW on any matter that (i) involved the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements, in each case where a written report was provided or oral advice was provided that LVW concluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; or (ii) was either the subject of a disagreement, as that term is defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions to Item 304 of Regulation S-K, or a reportable event, as that term is defined in Item 304(a)(1)(v) of Regulation S-K. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit No. Description Letter, dated December 3, 2012 from RBSM LLP to the Securities and Exchange Commission, regarding change in certifying accountant of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned, hereunto duly authorized. U.S. Fuel Corporation Dated: December 3, 2012 /s/ Harry Bagot By: Harry Bagot President & CEO
